DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 are canceled.
Claims 11-12 are new.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0012646 A1) in view of Bridges (US 2016/0341541 A1).
In claim 11, Huang discloses a method for an apex of a measurement object (See title, Par. 3 “object”, Par. 71, examiner considers the top view to be disposed to the apex of the object) the method comprising: obtaining point cloud data of the measurement object (Par. 67 examiner considers the data used to generate the 3d point cloud to be point cloud data), the point cloud data being obtained by performing laser scanning on the measurement object (Par. 63 “infrared laser” Par. 62 and 64 “scanning”); generating a three-dimensional point cloud model of the measurement object based on the point cloud data (Fig. 2b “model reconstruction”, Fig. 2c “3d point cloud” Par. 71); searching for a missing data part of the three-dimensional point cloud model (Par. 79 “process can identify a location in the mesh having wrong and/or missing color information”); determining whether the missing data part has a key shape (Par. 81 “shape identification”, examiner notes in regards to “key shape” though the specification describes an example of key shape, said example is non limiting, thus key shape, can be any type of shape since keys can be made in any shape); and  three or greater planes of the measurement object adjacent to the missing data part having the key shape, as a position of an optical center of the reflection prism, based on the point cloud data (Par. 80-83 Examiner considers modifying the coordinates to be said calculating a point of intersection of three or greater planes of the measurement and considers aligning the coordinates to be centering the).
Huang does not explicitly disclose a reflection object position calculating method for calculating a position of a reflection prism; a measurement object having a polyhedron structure (emphasis added); calculating a point of intersection; the key shape being a shape that extends rearward from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning.
Huang does teach that the measurement object can be various objects, or types of objects (e.g., a mass, surface, body or volume of one or a combination of any type(s) of matter, composition or material) (Par. 58).
Bridges teaches a reflection object position calculating method for calculating a position of a reflection prism (Par. 6 “calculated” … “position relative to the vertex of a cube corner retroreflector”); obtaining point data of the measurement object (Par. 10); calculating a point of intersection (Par. 98); and a shape that extends rearward from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning (Par. 60 and 67-68, “error vector 885, which extends from the vertex 820 to the sphere center”, “along direction of the beam of light”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a measurement object having a polyhedron structure based on the teachings of Huang in order to be able to scan a variety of objects (Par. 58) thus improving the versatility of the method. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose a reflection object position calculating method for calculating a position of a reflection prism; and the key shape being a shape that extends rearward from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning based on the teachings of Bridges in the method of Huang in order to correct readings based on compensation parameters (Huang Par. 71), thus leading to a more accurate method.
 
In claim 12, Huang discloses a non-transitory computer recording medium storing computer executable instructions (Fig. 1a) for an apex of a measurement object (See title, Par. 3 “object”, Par. 71, examiner considers the top view to be disposed to the apex of the object) the computer executable instructions, when executed by a computer processor, causing the computer processor (Par. 42 “processor”) to: obtaining point cloud data of the measurement object (Par. 67 examiner considers the data used to generate the 3d point cloud to be point cloud data), the point cloud data being obtained by performing laser scanning on the measurement object (Par. 63 “infrared laser” Par. 62 and 64 “scanning”); generating a three-dimensional point cloud model of the measurement object based on the point cloud data (Fig. 2b “model reconstruction”, Fig. 2c “3d point cloud” Par. 71); searching for a missing data part of the three-dimensional point cloud model (Par. 79 “process can identify a location in the mesh having wrong and/or missing color information”); determining whether the missing data part has a key shape (Par. 81 “shape identification”, examiner notes in regards to “key shape” though the specification describes an example of key shape, said example is non limiting, thus key shape, can be any type of shape since keys can be made in any shape); and calculating a point of intersection of three or greater planes of the measurement object adjacent to the missing data part having the key shape, as a position of an optical center of the reflection prism, based on the point cloud data (Par. 80-83 Examiner considers modifying the coordinates to be said calculating a point of intersection of three or greater planes of the measurement and considers aligning the coordinates to be centering the).
Huang does not explicitly disclose a reflection object position calculating method for calculating a position of a reflection prism; a measurement object having a polyhedron structure (emphasis added); the key shape being a shape that extends rearward from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning.
Huang does teach that the measurement object can be various objects, or types of objects (e.g., a mass, surface, body or volume of one or a combination of any type(s) of matter, composition or material) (Par. 58).
Bridges teaches a reflection object position calculating method for calculating a position of a reflection prism (Par. 6 “calculated” … “position relative to the vertex of a cube corner retroreflector”); obtaining point data of the measurement object (Par. 10); and a shape that extends rearward from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning (Par. 60 and 67-68, “error vector 885, which extends from the vertex 820 to the sphere center”, “along direction of the beam of light”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a measurement object having a polyhedron structure based on the teachings of Huang in order to be able to scan a variety of objects (Par. 58) thus improving the versatility of the system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose a reflection object position calculating method for calculating a position of a reflection prism; and the key shape being a shape that extends rearward from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning based on the teachings of Bridges in the system of Huang in order to correct readings based on compensation parameters (Huang Par. 71), thus leading to a more accurate system.

Response to Arguments
In regards to applicants 112(B) and 101 arguments filled 12/29/2021, they are considered moot in light of the amended claims. 
In regards to applicants 102 arguments on pages 9-11, they are considered moot in light of the amended claims and new rejection. However, in regards to Huang, the examiner respectfully disagrees. Foremost Huang explicitly discloses scanning an object (see the title, Par. 62-64, noting the explicit mention of scanning as well that the sensors can be infrared lasers), further it explicitly mentions generating data for missing model data (par. 4, 7, 10, 57 and 77-80) to fill in the shape (Par. 80 “fill in some of the  missing points”). In addition, as noted above, Key shape, while given a non-limiting example in the specification, is broad as keys can come in any shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180284230 A1 METHOD FOR DETECTING EDGE OF OBJECT BY LASER RANGING DEVICE; US 20170372527 A1 Method for computing three-dimensional model of object, involves aligning first chunk with second chunk, and outputting three-dimensional model by processor corresponding to first chunk merged with second chunk.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865          


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865  
04/28/2022